DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 9/6/2022 is acknowledged.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Thevenet (WO 2017134166 A1) in view of Rasouli (US 6548025 B1, provided in Applicant’s IDS) and Hu (US 20070138326 A1, provided in Applicant’s IDS).
Regarding claim 1, Thevenet teaches a plurality of chemistry reservoirs configured to retain odorous substances (Fig. 1: containers 18);
a housing, wherein the chemistry reservoir and chemistry dispersion element are disposed within the housing (Fig. 1: casing 50), and 
an air pump configured to generate a volume of air (Fig. 1: compressor 19),
an airflow pathway configured to transport the volume of air from the air pump to an air outlet, wherein the volume of air passes through at least a portion of the housing as it flows through the airflow pathway from the air pump to the air outlet, and wherein the volume of air transports at least a portion of the odorous substance dispersed within the housing to the air outlet (Fig. 1: pathway from gas line 17 to exit line 12)
and teaches inlet valves 28 to containers 18 but does not teach a plurality of chemistry dispersion elements configured to act upon surfaces of the plurality of chemistry reservoirs to disperse one or more odorous substances from the one or more chemistry reservoirs. 
Rasouli teaches an odor dispersion device (abstract: An apparatus for generating odor including a disk having a substrate with a dispersing material retaining at least one releasable aroma positioned with respect to the substrate. The dispersing material includes a structure, such as a plurality of openable pores, that is physically responsive to a stimulus such as heat or light. A device provides the stimulus to the dispersing material upon demand as a function of a signal, wherein the plurality of pores within the dispersing material are reversibly enlarged as a result of the stimulus). 
Rasouli teaches a permeable membrane covering an odor element, whereby activation of the permeable membrane by a laser diode causes said permeable membrane to release odors into the atmosphere, for the purpose of providing an chemistry dispersion element (C6L61-C7L20: Device 60 according to various preferred embodiments of this invention may provide a chemical stimulus, an optical stimulus, a thermal stimulus, a magnetic stimulus, an electromagnetic stimulus or any other stimulus known to those having ordinary skill in the art. One illustrative device 60 as described above and hereinafter is laser 31 which may provide a thermal stimulus and/or an optical stimulus to dispersing material 70. According to another preferred embodiment of this invention, dispersing material 70 containing a releasable aroma, providing a similar result but in a different manner from adsorbent 20, is positioned on substrate 65 of disk 10… Suitable smart materials preferably include permoselective, temperature or light sensitive polymeric membranes or gels having a plurality of openable pores 75. Thermal, optical and/or chemical stimuli are exerted on or within the smart material and reversibly enlarge and contract the pores 75, resulting in controlled release of aroma, vapors and/or liquids; C8L58-59: According to a preferred embodiment of this invention, laser 31 may comprise a diode laser).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the containers of Thevenet to each have a permeable membrane covering an odor substance stored in said containers, whereby said permeable membrane is activated to release the odor substance by a laser diode, as taught by Rasouli, as a substitute means of delivering odors from stored odor substances. The laser diode reads on a chemistry dispersion element. 
Thevenet teaches electronic elements that imply a power source or at the very least provide a motivation for a power source (pg. 8 lines 12-13: The structure of the control unit may be conventional. It comprises a microprocessor controlling the valves according to a computer program stored in a memory) but does not teach
a power source configured to power each of the plurality of chemistry dispersion elements.
Hu teaches an odor distribution device controlled by electronic elements (abstract: A method and apparatus for dispensing fragrance into the air in the vicinity of the user comprises a liquid reservoir and a solid-state microfluidic controller actuated by a solid-state switching device). Hu teaches a power source for powering the electronic circuit (abstract: The microfluidic device is designed to vaporize or pump the fragrant material into the air and thereby release a scent under the manipulation of an electrical circuit, which is preferably battery powered. The entire device consisting of fluid reservoir, pump or valve, power supply).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Thevenet modified by Rasouli to have a power source, as taught by Hu, in order to power the electronic components needed to control the chemistry dispersion elements. 
Regarding claim 2, Thevenet modified Rasouli and Hu teaches the system of claim 1, as set forth above, and teaches wherein the plurality of chemistry dispersion elements includes one chemistry dispersion element for each of the plurality of chemistry reservoirs (see Rasouli modification made in rejection to claim 1).
Regarding claim 3, Thevenet modified Rasouli and Hu teaches the system of claim 2, as set forth above, and teaches wherein each of the plurality of chemistry reservoirs comprises:
a well for retaining an odorous substance (Fig. 1: containers 18); and
a permeable membrane covering at least a portion of the well, wherein the permeable membrane is the surface upon which a corresponding chemistry dispersion element acts to disperse the odorous substance retained in the well (see Rasouli modification made in rejection to claim 1).
 Regarding claim 4, Thevenet modified Rasouli and Hu teaches the system of claim 2, as set forth above, and teaches wherein the each of the plurality of chemistry dispersion elements comprises a laser photodiode configured to act upon the permeable membrane of a corresponding one of the plurality of chemistry reservoirs to disperse the odorous substance retained in the well (see Rasouli modification made in rejection to claim 1).
Regarding claim 8, Thevenet modified Rasouli and Hu is relied on to the system of claim 1, as set forth above, and teaches wherein the odorous substances comprise at least one of alkenes (pg. 6 lines 10-12: Preferably, at least one, preferably at least two, preferably three of the volatile substances are chosen in the group consisting of… (R)-(+)-Limonene (CAS : 5989-54-8)), alkanes, alcohols, phenols, aldehydes (pg. 6 lines 10-12: Vanillin (CAS : 121-33-5)), esters, acids, aliphatics, aromatics, ketones (pg. 6 lines 10-12: (R)-(-)-Carvone (CAS: 6485-40-1)), and steroids. 
Regarding claim 10, Thevenet modified Rasouli and Hu is relied on to the system of claim 1, as set forth above, and teaches further comprising a controller configured to selectively activate particular chemistry dispersion elements of the plurality of chemistry dispersion elements to generate particular odors (pg. 8 lines 15-22: The control unit preferably comprises an interface, in particular a screen and/or a keyboard, to enable communication with a human. The interface is preferably intuitive and user- friendly. Preferably, the lengths of the stimulation periods, of the cleaning periods and of the idle periods, as well as the sequence of these periods may be determined with the interface. A medical protocol specifies stimulation periods, during which at least one, preferably only one, of the odorization circuits must be activated, and cleaning periods, during which the cleaning circuit must be activated and all the odorization circuits must be deactivated).
Regarding claim 11, Thevenet modified Rasouli and Hu is relied on to the system of claim 10, as set forth above, and teaches further comprising a database storing information that specifies a sequence of smells, wherein the controller selectively activates the particular chemistry dispersion elements of the plurality of chemistry dispersion elements based on the sequence of smells (pg. 8 lines 13-22: The structure of the control unit may be conventional. It comprises a microprocessor controlling the valves according to a computer program stored in a memory. The memory also contains the medical protocol to parameterize the program. The control unit preferably comprises an interface, in particular a screen and/or a keyboard, to enable communication with a human. The interface is preferably intuitive and user- friendly. Preferably, the lengths of the stimulation periods, of the cleaning periods and of the idle periods, as well as the sequence of these periods may be determined with the interface. A medical protocol specifies stimulation periods, during which at least one, preferably only one, of the odorization circuits must be activated, and cleaning periods, during which the cleaning circuit must be activated and all the odorization circuits must be deactivated).
Regarding claim 12, Thevenet modified Rasouli and Hu is relied on to the system of claim 11, as set forth above, and teaches wherein the sequence of smells includes information that identifies an activation sequence for activating, by the controller, particular ones of the plurality of chemistry dispersion elements and timing information that indicates when the controller is to activate each chemistry dispersion element identified in the activation sequence (pg. 8 lines 18-24: Preferably, the lengths of the stimulation periods, of the cleaning periods and of the idle periods, as well as the sequence of these periods may be determined with the interface. A medical protocol specifies stimulation periods, during which at least one, preferably only one, of the odorization circuits must be activated, and cleaning periods, during which the cleaning circuit must be activated and all the odorization circuits must be deactivated. The "activation" of a odorization circuit corresponds to the opening of the container inlet and outlet valves of this circuit; NOTE: see Rasouli modification in rejection to claim 1, wherein the activation of the odorization circuit also comprises activating the chemistry dispersion element in the form of a laser).
Regarding claim 13, Thevenet modified Rasouli and Hu is relied on to the system of claim 12, as set forth above, and teaches wherein the sequence of odors includes information that identifies a sequence of smells and timing information that indicates when the controller is to generate each smell identified the sequence of smells, wherein the database comprises information that maps smells to particular odorous substances retained within each of the plurality of chemistry reservoirs, and wherein the controller is configured to determine which ones of the particular chemistry dispersion elements are to be activated to generate the sequence of smells in accordance with the timing information (pg. 8 lines 18-24: Preferably, the lengths of the stimulation periods, of the cleaning periods and of the idle periods, as well as the sequence of these periods may be determined with the interface. A medical protocol specifies stimulation periods, during which at least one, preferably only one, of the odorization circuits must be activated, and cleaning periods, during which the cleaning circuit must be activated and all the odorization circuits must be deactivated. The "activation" of a odorization circuit corresponds to the opening of the container inlet and outlet valves of this circuit). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thevenet modified by Rasouli and Hu as applied to claims 1-4, 8, and 10-13 above, and further in view of Artsyukhovich et al. (US 20160174812 A1).
Regarding claim 5, Thevenet modified Rasouli and Hu teaches the system of claim 4, as set forth above, but does not teach wherein the each of the plurality of chemistry dispersion elements comprises a sapphire ball configured to focus an output of the laser photodiode on the permeable membrane of the corresponding one of the plurality of chemistry reservoirs.
Artsyukhovich et al. teaches a laser design (title: Multi-Spot Laser Probe With Sapphire Ball And Molded Glass; abstract: A method of making an optical surgical probe). Artsyukhovich et al. teaches a sapphire ball for the purpose of focusing light from a source to create a laser beam directed at an intended direction or directions (Fig. 1; par. 17: It can also include a ball lens to focus the split beams; par. 25: The ball lens 150 can be configured to focus the beam-components to multiple spots in an image plane).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laser device of Thevenet modified Rasouli and Hu to have a sapphire ball, as taught by Artsyukhovich et al., in order to focus light from a source into a controlled direction or directions. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thevenet modified Rasouli and Hu as applied to claims 1-4, 8, and 10-13 above, and further in view of Wittek (US 5832320 A, provided in Applicant’s IDS).
Regarding claim 9, Thevenet modified Rasouli and Hu is relied on to the system of claim 1, as set forth above, and teaches wherein the plurality of chemistry reservoirs comprises:
a first chemistry reservoir configured to retain a first odorous substance, the first chemistry reservoir comprising:
a first well for retaining the first odorous substance (Thevenet Fig. 1: top container 18); and
a first permeable membrane covering at least a portion of the first well, wherein the first permeable membrane is the surface upon which a corresponding chemistry dispersion element acts to disperse a first quantity of the first odorous substance retained in the first well (see Rasouli modification made in rejection to claim 1); and
a second chemistry reservoir configured to retain the first odorous substance, the second chemistry reservoir comprising:
a second well for retaining the first odorous substance (Thevenet Fig. 1: middle container 18); and
a second permeable membrane covering at least a portion of the second well (see Rasouli modification made in rejection to claim 1), wherein the second permeable membrane is the surface upon which a corresponding chemistry dispersion element acts to disperse a second quantity of the first odorous substance retained in the first well (pg. 2 line 25: At least two, preferably at least three containers contain different volatile substances), but does not teach and wherein the first quantity is different from the second quantity such that dispersion of the first odorous substance from the first chemistry reservoir produces a different intensity of the first odorous substance relative to dispersion of the first odorous substance from the second chemistry reservoir.
Thevenet already teaches inlet and exit valves for each container (Fig. 1: valves 28 and 38) to allow for precise control of scent delivery (pg. 1 lines 3-4: This device delivers a plurality of scents with precise flow rates; pg. 6 lines 17-19: The presence of a container outlet valve 38 downstream of each of said container 18 is particularly advantageous. Indeed, it enables a precise flow of a pure scent in the exit line, with a simple technology). Therefore, Thevenet provides motivation to control the intensity of the odor being distributed. 
Wittek teaches an odor distribution device (title: Process And Device For Diffusing Perfumes That Accurately Correspond To Events Or Scenes During Cinematographic Representations And The Like) which also uses a carrier gas that contacts an odor substance to distribute the odor (Fig. 6-7). Wittek teaches chemistry wells configured to release scents of different intensity (and therefore quantity since intensity is interpreted to be the amount of the odor substance in the carrier gas) (C3L24-28: According to another embodiment of the invention, the scent storing and releasing device is designed such that the order of contacts with the scent mixing rolls is determined as a function of the scent intensity thereof so that the strongest scent component is contacted last) for the purpose of delivering different intensities of scent to people of different sensitivities (C3L3-6: Preferably, the scent storing and releasing arrangement comprises a scent intensity controlling means in order to adjust the scents to the individual sensitivity of the people in the auditorium) or to account for decreasing odor intensity with each use (C11L22-25: As already mentioned in the description of the scent carriers 10, the intensity of the scent release by the scent helix 29 diminishes after several showings of the movie). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second container 18 of Thevenet modified Rasouli and Hu, that has the same substance as the first container, to be capable of releasing an odor of a different intensity from the that of the first container, as taught by Wittek, in order to release different intensities of odor for different people, as well as to account for the decreasing intensity of the odor substance over time. 
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, Thevenet modified by Rasouli and Hu teaches the system of claim 2, but does not teach further comprising one or more permeable tubes, wherein each of the plurality of chemistry reservoirs comprises a hollow portion of a section of one of the one or more permeable tubes, wherein each of the plurality of chemistry reservoirs is configured to retain an odorous substance within the hollow section of the permeable tube, and wherein adjacent hollow sections of the permeable tube are separated by non-hollow portion of the permeable tube.
Claim 7 is potentially allowed as dependent on claim 6. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796                      

/KEVIN JOYNER/Primary Examiner, Art Unit 1799